Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Disposition of Claims
Claims 22-25, 27, 29-30, 32, 34, and 37-66 were pending.  Claims 1-21, 26, 28, 31, 33, 35-36, and 60-61 have been cancelled.  Amendments to claims 22, 32, 44, 57 are acknowledged and entered.  Claims 22-25, 27, 29-30, 32, 34, 37-59, and 62-66 will be examined on their merits. 

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
  
Response to Arguments
Applicant's arguments filed 04/05/2021 regarding the previous Office action dated 01/08/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below. 

Terminal Disclaimer
The terminal disclaimer filed on 10/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent maturing from US Applications 16/060,404, 16/060,406, and 16/060,408 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
(Objection withdrawn.)  The objection to Claim 44 is withdrawn in light of the amendments to the claim.

Claim Rejections - 35 USC § 112(b); Second Paragraph

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 60-61 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in light of the cancelation of the claims. 


Allowable Subject Matter
Claims 22-25, 27, 29-30, 32, 34, and 37-66 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest subject matter is that of record.  The teachings of Zhou et. al. (Zhou J, et. al. J Virol Methods. 2011 Apr;173(1):99-107. Epub 2011 Feb 3.) are noted for testing anionic and cationic ion exchange chromatography with AAV9 virions, and specifically teaches away from the use of anionic exchange (See e.g. Sect. 3.1 “Resin selection”).  


 
Conclusion

Claims 22-25, 27, 29-30, 32, 34, 37-59, and 62-66 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
 

 
/RACHEL B GILL/
Primary Examiner, Art Unit 1648